United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3136
                                   ___________

John E. Searcy, III,                      *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Eastern District of Arkansas.
Warren Newman, individually and in *
his official capacity as Special Agent of *     [UNPUBLISHED]
Alcohol, Tobacco & Firearms,              *
                                          *
              Appellee.                   *
                                    ___________

                             Submitted: August 7, 2006
                                Filed: August 18, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       John Searcy appeals the district court’s1 adverse grant of summary judgment
in his suit under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
Following de novo review, see Evers v. Alliant Techsystems, Inc., 241 F.3d 948, 953
(8th Cir. 2001) (standard of review), we agree with the district court and affirm. See
8th Cir. R. 47B.


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.